The opinion of the court was filed
Per Curiam.
Whatever might be the result in a common law action, we are clearly of the opinion that the parol evidence is insufficient to change the written agreement. The evidence so far as it goes, tends to prove a new and independent parol contract, rather than any change of an existing written contract. It is true the appellant is willing *285to accept a conveyance of a less number of acres than be claimed in tlie bill filed. If that was the only difficulty in the case perhaps a decree for the lesser number might be sustained. There are several other objections. Among them is the fact that the tender was not made on the basis now claimed. This claim is not only in direct conflict with his oath in the bill filed, but also with his testimony before the Master. Conceding be was honestly mistaken, yet it presents a case which is insufficient to move a chancellor to decree specific performance of the alleged contract.
Decree affirmed and appeal dismissed at the costs of the appellant.